Citation Nr: 1706623	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES 

1. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee (excluding a period of a temporary 100 percent rating based on surgery and convalescence from July 23, 2009 to September 1, 2009). 

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, continued the 10 percent rating for left knee DJD and denied a claim to reopen a claim of entitlement to service connection for obstructive sleep apnea.
 
By way of an October 2009 rating decision, the RO assigned a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence of the left knee from July 23, 2009 (38 C.F.R. § 4.30).  The 10 percent rating was continued thereafter from September 1, 2009.
 
In February 2016, the Veteran presented testimony at a Central Office hearing in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2016, the Board reopened the Veteran's claim for entitlement to service connection for obstructive sleep apnea, and remanded both claims on appeal for additional development.  The claims are again before the Board for additional appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

With regard to the Veteran's claim for an increased rating for his left knee disability, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the left knee.  As such, another examination is necessary to obtain this information.

With regard to the Veteran's service connection claim for obstructive sleep apnea, the Board remanded the issue in order to provide the Veteran with a VA examination to determine whether his obstructive sleep apnea was related directly to service or to his service-connected hypertension.  The examiner was instructed to opine as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service or is otherwise related to service.  If the examiner did not find that the sleep apnea was directly related service, he/she was to opine as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by service-connected hypertension.  In providing this opinion, the examiner was required to address the medical articles submitted by the Veteran suggesting a relationship between sleep apnea and hypertension.

The Veteran was provided with this examination in May 2016.  However, the examiner did not provide an opinion as to whether the Veteran's obstructive sleep apnea has been caused or aggravated by his service-connected hypertension.  As such, remand is necessary to obtain this opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA joint examination to assess the severity of his service-connected left knee disability throughout the appeal.
 
The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.
 
Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

2.  Schedule the Veteran for a new VA examination to determine the etiology of any current obstructive sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.
 
The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to service.  In providing this opinion, the examiner must consider the Veteran's and his wife's lay statements regarding his history of sleep apnea symptoms, even if such symptoms are not documented in his service treatment records.  A negative opinion based solely on the fact that sleep apnea complaints were not documented in the Veteran's service treatment records is not sufficient.

If the examiner does not find that the sleep apnea is directly related to the Veteran's military service, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is either caused or aggravated by service-connected hypertension.  If the examiner determines that hypertension aggravated the sleep apnea, the examiner must attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the hypertension.
 
In providing this opinion, the examiner must address the medical articles submitted by the Veteran suggesting a relationship between sleep apnea and hypertension.
 
A complete rationale for all opinions is required.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and it should be explained WHY the opinion cannot be provided without resorting to mere speculation.

3.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




